ON REHEARING
PER CURIAM.
We granted rehearing in this matter in order to correct a misstatement of law in our original opinion and in order to address plaintiff’s allegation that we failed to address the issues presented in his cross-appeal.
In our original opinion we stated: “In regard to plaintiff’s alleged breach of the resolutory condition to provide parts, ...”. In reviewing the application for rehearing *121we recognized the contractual condition to provide parts was suspensive and not reso-lutory. See L.S.A.-C.C. art. 1767. However, this change does not affect our result since plaintiff failed to provide the parts within a reasonable time, thereby breaching the contract. See L.S.A.-C.C. art. 1773. Consequently, defendant is entitled to damages for the breach. L.S.A.-C.C. art. 1995. In this case those damages are referred to as “storage fees” since that terminology reflects defendant’s loss.
In regard to plaintiff’s other allegations presented in the motion for rehearing, we conclude the issues were adequately disposed of in our original opinion.
Accordingly, the conclusion reached in our original opinion of March 16, 1986 is unchanged and our original decree affirming the trial court judgment is reinstated.